Citation Nr: 1139256	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  03-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected residuals of a gunshot wound of the left foot.

2.  Entitlement to an increased disability rating for residuals of a gunshot wound of the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert L. Rolnick, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the VARO in Houston, Texas, that denied entitlement to the benefits sought.  

The case was previously before the Board in June 2007 at which time it was remanded for further development.  Subsequently, in a December 2008 decision, the Board denied the Veteran's claims.  

The Veteran appealed the December 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court vacated the Board's decision as to the issue listed and remanded the case to the Board for further adjudication consistent with the Memorandum Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating the Veteran's bilateral knee disability to his service in the military, or causally related to or aggravated by service-connected disability.

2.  The Veteran's residuals of a gunshot wound of the left foot are equivalent to a moderate foot injury; manifestations include mild post-traumatic arthritis, without functional impairment.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service, and any current bilateral knee disorder is not proximately due to or the result of the Veteran's service-connected left foot disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a gunshot wound to the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in August 2002, September 2003, and June 2007, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the June 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran filed his claim in June 2002.   Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Analysis

The service treatment records are without reference to complaints or findings indicative of the presence of knee abnormalities, except for a July 1955 treatment record noting a history of a left knee injury playing football with no current sequelae.  

The post service evidence includes an October 2003 communication from a physician indicating that the gunshot wound to the left foot in service "affected his kinetic change in gait, and could be a possible reason for increased arthritis in the left knee, being that the gait pattern is controlled by the foot and ankle."

Also of record is a copy of an outpatient visit with another private physician in April 2004 in which that individual stated "I suspect that the chronic problems in the left foot have contributed to the advancement and/or exacerbation of degenerative arthritis in the left knee that required the recent total knee arthroplasty. . . ."  

Another private physician essentially agreed, stating in May 2004 that the Veteran's "foot injury undoubtedly contributed to abnormal gait, abnormal weight bearing patterns, and abnormal stresses across the knees and may be a contributory factor to the arthritis in the knees."  

However, when the Veteran was afforded a joints examination by VA in November 2006, the examiner stated that he reviewed the service medical records and the private medical records in the claims file and was of the opinion that the Veteran's "bilateral age acquired osteoarthritis of his knees was not caused by or aggravated by his service-connected left foot disability."  

The Veteran was afforded another joints examination by VA in July 2008.  The purpose of the examination was for the examiner to opine as to whether the Veteran's service-connected left foot disorder aggravated or primarily worsened his bilateral knee disorder.  The examiner noted that the Veteran was status-post left total knee replacement and right hemiarthroplasty with good results.  The examiner noted that the review of the claims file showed that the Veteran was discharged from hospitalization in August 1955 in service to full duty with no profile changes.  No limitations with regard to the lower extremities.  The examiner opined that, based on a review of the entire claims file, it was the examiner's opinion that the "left foot did not aggravate or permanently worsen."  The examiner stated there was "no evidence to indicate that the gunshot wound to his left foot in 1955 in any way could contribute to the arthritis in his knees leading to knee replacement surgery."  

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for a bilateral knee disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran testified at his May 2007 hearing that his bilateral knee disabilities began following service, as his service-connected left foot disability caused him to alter his gait, thus causing his knee disabilities.  The Board notes that the Veteran had no complaints related to his knees during his military service, other than the aforementioned report of a 1955 football injury; the Board notes that the Veteran did not make any assertions relating the football injury and his current bilateral knee disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology at his May 2007 hearing are not credible, as he did not report any related symptomatology and did not associate his bilateral knee disability with his service-connected left foot disability until he filed his claim for service connection in 2002.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  The Board notes that the first post-service documentation of treatment for his left knee was in 2000, and his right knee was first treated in 2001.  At that time, the Veteran complained of pain, and he was diagnosed with osteoarthritis of both knees, as well as a meniscus tear of the right knee.  The Board also notes that the Veteran did not associate his knee symptoms with his service-connected left foot disability when he sought treatment in 2000-2001.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board also notes that the Veteran did not report any continuity of symptomatology until he filed his claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  Accordingly, the Board cannot conclude that his bilateral knee disability is shown to have begun during or following his service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Furthermore, the November 2006 and July 2008 VA examination reports concluded that the Veteran's bilateral knee disability is not causally related or aggravated by the Veteran's military service, including his service-connected left foot disability.   According to the November 2006 VA examiner, the Veteran's bilateral knee osteoarthritis is age-related, and the July 2008 VA examiner found that the Veteran's service-connected left foot disability did not aggravate or permanently worsen his bilateral knee disability, or did not in any contribute to the Veteran's osteoarthritis of the knees and subsequent bilateral knee replacements.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the November 2006 and July 2008 VA examinations must be given great probative weight because the opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service medical treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board acknowledges that the Veteran is competent to report his current symptoms, but nonetheless finds that the Veteran is less than credible as to continuity.  The Veteran's claim was limited to the his claim, his multiple VA examination reports, and written statements, and thus is of less probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his bilateral knee disability and his active service, including his service-connected left foot disability.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's bilateral knee disability cannot be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

The Veteran's residuals of a gunshot wound of the left foot are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 10 percent rating currently in effect reflects moderate impairment.  To warrant the next higher rating of 20 percent, there must be a showing of a moderately severe disability.  A 30 percent rating is assigned when there is severe impairment.  With actual loss of the foot, a 40 percent rating is in order.  

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that the Veteran's 10 percent disability evaluation for his residuals of a gunshot wound to the left foot has been in effect for more than 20 years and is protected.  See 38 C.F.R. §  3.951(b) (2011) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").

The service treatment records reveal that the Veteran sustained a perforating missile wound to the dorsum of the left foot with entrance to the dorsum of the foot and exit in the plantar surface of the foot.  He was on authorized leave at his father's home when a gun accidentally went off and hit him in the foot.  He sustained no artery or nerve involvement.  Following hospitalization of about one month between July and August 1955, he was discharged and returned to general service duty.  

The medical evidence of record with regard to the left foot includes the report of a foot examination accorded the Veteran by VA in November 2003.  It was noted that since the previous assessment the veteran had not received any kind of specific treatment for the foot.  He was continuing to use an orthotic device.  He was taking Bextra through a private orthopedic surgeon.  He had not had any surgery.  He complained of pain primarily through the midfoot region, and at the arch.  Symptoms increased with regular weight bearing and attempts at prolonged walking.  He described no flare-ups.  

On examination he showed discomfort to palpation throughout the medial arch.  He also had pain at the plantar fascia insertion.  X-ray studies showed the presence of metallic fragments along the medial and plantar aspects of the foot.  

The Veteran was accorded another foot examination by VA in July 2006.  The Veteran complained of pain in the foot most days.  He stated that most of the pain was in the arch.  He also referred to occasional swelling.  He stated that orthotic devices helped.  He reported no specific flare-ups.  There had been no surgery to the foot.  Daily activities were affected from a standpoint that "when he gets foot pain he cannot walk."  He claimed if he walked any distance his foot would start to hurt and he could not walk.  He was described as retired.  

The ankle plantar flexed to 55 degrees and dorsiflexed to 15 degrees.  Supination was to 35 degrees and pronation was to 20 degrees.  Repeat plantar flexion and dorsiflexion of the ankle and supination and pronation of the foot produced no indication of pain, weakness, or fatigue.  There was a small, flat, nonadherent scar at the plantar aspect of the arch.  He referred to significant tenderness involving the scar.  He also had tenderness in the deep fascia layer with palpation.  X-ray studies of the foot showed multiple small metallic foreign bodies in the plantar surface and deformity of the left medial cuneiform bone probably due to old injury.  There were also degenerative changes present.

In June 2007, the Veteran submitted a statement indicating that he felt his physical profile for his foot injury during service would warrant a disability evaluation greater than 10 percent.  The Veteran also indicated that he felt that his current residuals of a gunshot wound of the left foot had worsened, and rendered him immobile except for going to the bathroom.  He stated that he was told that his residuals of a gunshot wound to the left foot were severe and debilitating, but that surgery was not recommended.

The pertinent medical evidence of record also includes the report of a joints examination accorded the Veteran by VA in July 2008.  With regard to the foot, the Veteran referred to off and on minor flare-ups every couple of weeks.  He stated this was mainly pain in the arch of the foot.  He stated that occasionally he would use inserts in the shoes.  He added that he sometimes used a cane during a flare-up episode.  He also used a heating pad which helped.  He stated that he had had injections in the left foot over the years, but had not had any in the past couple years.

On examination there was some tenderness in the midarch of the fascia with a palpable nodule.  There was some tenderness over the medial plantar fascia at the Achilles insertion.  He displayed a good arch.  Neurovascular sensation was intact.  There was protected sensation in all toes.  There were no calluses or other lesions.  Heels were vertical.  There was a mildly broad-based non-antalgic gait.  He appeared at the examination without any assistive device.  

Reference was made to X-ray studies of the left foot continuing to reveal the presence of multiple small metallic foreign bodies, degenerative changes, and bone spurring.  It was stated that scars had been previously described on previous examinations, and they were nontender and nonadherent to underlying tissue.  

Considering the evidence relating to the Veteran's service-connected residuals of a gunshot wound of the left foot under the relevant rating criteria, Diagnostic Code 5284, the Board finds that the Veteran's disability picture is most consistent with the current 10 percent disability evaluation for the entire rating period and an increased disability evaluation is not warranted.  The objective clinical evidence of record indicates that the Veteran's residuals of a gunshot wound of the left foot are equivalent to a moderate foot injury.  In fact, the November 2003, July 2006, and July 2008 VA examinations indicate that the Veteran repeatedly complained of pain at the arch of the foot, with tenderness at the medial plantar fascia, but there was no increase in pain or weakness upon inversion or dorsiflexion of the left foot.  There was also no evidence of neurovascular abnormalities and sensation was intact.  There was no evidence of calluses or abnormal weight-bearing of the left foot at these examinations; the Veteran's gait was not antalgic.  In addition, although the Veteran complained of immobility and debilitation due to his residuals of a gunshot wound to the left foot in his June 2007 statement, and  complained of pain at the July 2008 VA examination, the July 2008 VA examiner noted that the Veteran's objective symptoms were no more than mild.  Likewise, the Board notes that there is no evidence that the Veteran sought treatment for his residuals of a gunshot wound of the left foot in 2007, or had any related complaints in treatment records from that year; although the Veteran need not have contemporaneous medical evidence of treatment, as he is competent to report his symptoms, the Board finds that the Veteran's statements are less than credible, in contrast to his statements upon examination and previous statements made for treatment purposes.  See Pond, supra.  Therefore, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 10 percent disability evaluation for his service-connected residuals of a gunshot wound of the left foot, for the entire rating period on appeal.

In reaching this decision, the Board also considered other applicable Diagnostic Codes, including Diagnostic Codes 5276 and 5278.  There is no evidence that the Veteran's residuals of a gunshot wound of the left foot resulted in severe flat foot with marked deformity, pain on manipulation of the feet, and swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In addition, there is no evidence that the Veteran has acquired claw foot with toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  As such, the Board does not believe that an increased evaluation under Diagnostic Codes 5276 or 5278 is warranted.

The Board also has considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, although the Veteran has complaints of pain, fatigue, and stiffness, there is no objective clinical indication he has any symptoms causing functional limitation (motion, etc.) to a degree that would support a higher rating for his residuals of a gunshot wound of the left foot.  Further, the current 10 percent disability evaluation contemplates the Veteran's complaints, as well as any limitation of motion due to pain.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of a gunshot wound of the left foot is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a gunshot wound of the left foot; in this case, the Veteran's residuals of a gunshot wound of the left foot has been manifested by pain which the Board specifically considered in rating his feet as being equivalent to a moderate foot injury.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The July 2008 VA examiner indicated that the Veteran's residuals of a gunshot wound of the left foot caused decreased standing and walking, and that the Veteran reported the occasional use of a cane and shoe inserts, but that the Veteran reported that his flare-ups were rare and that his residuals of a gunshot wound of the left foot had mild to minimal functional impact or impairment, particularly as the Veteran is now retired.  The Veteran did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected residuals of a gunshot wound of the left foot at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals manifestations consistent with a 10 percent evaluation, for the entire rating period on appeal for residuals of a gunshot wound of the left foot.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral knee disability, including as secondary to service-connected residuals of a gunshot wound to the left foot, is denied.

A disability rating in excess of 10 percent for residuals of a gunshot wound to the left foot is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


